OPINION
PER CURIAM
(GRIFFIN AND WITHERELL, JJ.)
.............ffournal, infra, *p. 196)
1. The statute providing that fees in criminal cases shall be taxed as in civil cases must be construed literally, hence fees for serving process, or mileage on the same, cannot be charged against the Territory.
2. The provision for a fee for summoning a grand jury, and all services relative to the same, must be construed to mean the summoning and attending on the grand jury only.
3. All process of a penal nature and writs of habeas corpus are to be considered as original writs in point of taxing costs.
4. The fee provided for an inquisition of sudden death is for the marshal and jurors, hence no more can be allowed for the payment of jurors.
5. Services rendered the United States cannot be charged against the Territory.